Citation Nr: 0705334	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  00-21 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right (major) arm (Muscle Group 
VI) with retained foreign bodies, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for neuropathy of the 
right ulnar nerve, evaluated as 10 percent disabling prior to 
February 23, 2005, and as 30 percent disabling from February 
23, 2005.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from December 1967 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Houston, 
Texas.

In April 2001, the veteran testified at a videoconference 
hearing held at the RO. A transcript of this hearing is 
associated with the claims file.  The Veterans Law Judge who 
presided over that hearing is no longer employed by the 
Board.  In August 2003 the veteran was sent a letter advising 
him that the Veterans Law Judge who presided over the April 
2001 hearing was no longer employed by the Board and asked 
him to clarify whether he desired another hearing before the 
Board.  The letter stated that if he did not reply within 30 
days from the date of the letter, the Board would assume that 
he did not want another hearing.  The veteran did not 
respond.

The case was remanded in July 2001 and October 2003 for 
development of the record.  It was most recently returned to 
the Board in February 2007 for appellate consideration.


FINDINGS OF FACT

1.  The residuals of a shell fragment wound of the right 
(major) arm (Muscle Group VI) are manifested by no more than 
moderate disability of the extensor muscles of the elbow.

2.  For the period prior to February 23, 2005, neuropathy of 
the right ulnar nerve was manifested by no more than mild 
incomplete paralysis.

3.  For the period beginning February 23, 2005, neuropathy of 
the right ulnar nerve is manifested by no more than moderate 
incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound of the right arm 
(Muscle Group VI) have not been met.
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.71, Diagnostic 
Code 5306 (2006).

2.  For the period prior to February 23, 2005, the criteria 
for an evaluation in excess of 10 percent for neuropathy of 
the right ulnar nerve were not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8516 (2006).

3.  For the period beginning February 23, 2005, the criteria 
for an evaluation in excess of 30 percent for neuropathy of 
the right ulnar nerve have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8516 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim was received in 
January 2000, before the enactment of the VCAA.  A letter 
dated in November 2002 told the veteran of the actions taken 
by the RO.  The veteran was instructed to provide information 
pertaining to his health care providers.  

A February 2004 letter discussed the evidence necessary to 
establish entitlement to higher ratings.  The veteran was 
asked to submit or identify evidence in support of his claim.  
The letter indicated the evidence that had been received, and 
told the veteran of the assistance VA would provide in 
obtaining additional evidence.

A September 2006 letter provided information pertaining to 
how VA establishes disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran after the initial 
adjudication, the veteran has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  For the foregoing reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  The veteran has been afforded the opportunity to 
testify before a Veterans Law Judge.  Neither the veteran nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  

Although the veteran's representative has expressed concern 
that x-rays were not obtained during the veteran's most 
recent VA examination, the report of that examination 
reflects that they were scheduled, but that the veteran left 
before they were taken.  "The duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  If the veteran wished to fully develop his claim, he 
had a corresponding duty to assist by submitted to the 
necessary diagnostic studies.  The Board therefore holds that 
the VA has fulfilled its duty to assist him by providing him 
the opportunity to submit to x-rays following his most recent 
VA examination, and that an additional remand is not 
warranted.  

Furthermore, as will be discussed in greater detail below, 
the veteran had undergone numerous VA orthopedic and 
neurological examinations since 2000, and these examinations 
have consistently shown no evidence of significant impairment 
of Muscle Group VI, and no more than moderate paralysis of 
the ulnar nerve.  The Board finds that these examinations 
have provided adequate clinical findings so as to properly 
evaluate his service-connected disabilities under the 
applicable diagnostic codes, and that no further examinations 
or diagnostic tests are necessary to decide this appeal.

Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Factual Background

The available service medical records indicate that in July 
1968 the veteran incurred shell fragment wounds to the right 
arm and the right forearm, as well as other parts of the body 
that are not currently in contention.  Those injuries were 
reported as history when the veteran was hospitalized for 
psychiatric treatment in December 1968; the medical records 
pertaining to the treatment administered at the time of the 
injury are not of record and are apparently not available.  
The December 1968 treatment records indicate that he was 
hospitalized for approximately three months following the 
shrapnel injury and then returned to his unit.  After being 
returned to his unit the veteran demonstrated psychiatric 
symptoms and was then hospitalized in November 1968 for a 
psychiatric evaluation.  A neurological examination at that 
time was normal, but the physical examination revealed scars 
on the right wrist and right upper arm.

During March 1970 VA examinations the veteran reported that 
the shrapnel wounds to the right forearm had resulted in 
damage to a nerve, for which he underwent surgical treatment.  
His only complaints pertained to sensitivity in the area of 
the scars on the right wrist and forearm.  Examination of the 
right arm above the elbow revealed two shrapnel wound scars 
on the distal third of the arm, each measuring approximately 
2.5 by 1.5 centimeters.  Both scars were well healed with 
minimal damage to the underlying muscular structures.  
Examination of the right forearm disclosed a 6.5 inch 
surgical scar on the ulnar aspect of the lower part of the 
right forearm that was sensitive to palpation.  There was no 
evidence of significant damage to the underlying musculature.  
A neurological examination showed hyperesthesia on the ulnar 
aspect of the dorsum of the right hand, including the ring 
and little fingers; no muscle weakness or atrophy; no 
deformity of the hand; and normal reflexes.  The examinations 
resulted in diagnoses of multiple shrapnel fragment wound 
scars to the right arm, with retention of metallic foreign 
bodies in the subcutaneous tissues, mild residuals; a 
sensitive shrapnel fragment wound scar of the right forearm, 
with resultant nerve injury and retention of metallic foreign 
bodies; and neuropathy of the dorsal branch of the right 
ulnar nerve, chronic, mild.

On VA orthopedic examination in May 1974, the examiner noted 
the presence of two scars in the right upper arm.  One was 
measured at about three centimeters, and the examiner 
indicated that it represented a surgical incision used for 
removal of a piece of fragment.  The second scar was about 
one half inch posterior to the first, and was a two and one 
half inch centimeter scar which was noted to represent the 
entrance wound of a piece of shrapnel.  The second scar was 
well-healed with minimal damage to the underlying soft tissue 
structures.  The biceps were equal in measurement.  There was 
full range of motion involving the elbow joint.  Examination 
of the right forearm revealed a small two centimeter shrapnel 
fragment wound scar in the midportion of the forearm on the 
ulnar aspect, and a five inch irregular longitudinally placed 
scar extending to the bend of the wrist representing a 
shrapnel fragment wound and possibly a surgical incision.  
There was full range of all motion involving the wrist and 
all finger joints.  The impression was shrapnel fragment 
wound, right arm, healed, minimal residuals, retention of 
metallic foreign bodies; postoperative scar of the right arm, 
excision of metallic fragment; and multiple shrapnel fragment 
wound scars, right forearm, healed, mild residual disability.

A May 1974 VA neurological examination revealed surgical 
scars on the right forearm.  The area was hypersensitive to 
touch and pinprick.  There was impairment of superficial 
sensation on the ulnar border of the hand.  There was no 
sensory deficit in the palm.  There was no deformity, 
weakness, atrophy, or limitation of motion.  Deep tendon 
reflexes were normal.  The diagnosis was right ulnar 
neuropathy, caused by trauma, chronic, mild.

A VA general surgery examination conducted in April 1978 
revealed a three centimeter scar three inches above the 
olecranon process overlying the triceps musculature.  The 
veteran reported that the scar represented an exit wound of a 
through-and-through piece of shrapnel.  The examiner noted 
that the entrance wound was represented by a similar scar, 
two inches posteriorly and medially.  That scar was well-
healed.  The right arm measured one half inch greater than 
the left arm.  Examination of the forearm revealed the 
presence of a six-inch curvilinear scar extending from the 
hypothenar eminence upward along the ulnar aspect of the 
wrist and forearm.  It was very sensitive to the touch.  A 
small shrapnel fragment wound was noted about two inches 
above the superior edge of the scar, overlying the flexor 
musculature.  The right forearm measured the same as the 
left.  The veteran reported that some retained fragments were 
removed in 1971 or 1972.  The impression was through-and-
through shrapnel fragment wound of the right arm, healed 
scars, mild residuals; and multiple shrapnel fragment wound 
scars of the right forearm, with history of ulnar nerve 
involvement, residual neurological symptoms.  

A VA neurological examination was also carried out in April 
1978.  The examiner noted that the veteran had been shot in 
the right forearm in Vietnam.  The veteran reported that he 
could not presently hold a spoon, though he could hold a fork 
and knife.  He related that he was able to drive a car.  
Examination revealed a painful sensation on touching the 
ulnar surface of the right forearm near the carpals.  
However, motor function was intact.  The ultimate strength of 
muscle testing could not be performed due to the veteran's 
complaint of pain on wrist extension against resistance.  The 
veteran was able to flex and extend the wrist and abduct and 
adduct the fingers and thumb, and there was no evidence of 
paralysis.  The diagnosis was post-traumatic causalgia, right 
forearm.  

On VA general surgical examination in July 1979, there was a 
three by one centimeter scar several inches above the bend of 
the elbow on the right.  It was superficial, well healed, and 
presented no abnormalities.  There was no significant damage 
to the underlying extensive muscles of the arm.  Examination 
of the forearm revealed a five inch scar extending from the 
wrist upwards, along the ulnar aspect of the forearm.  It was 
very sensitive to the touch.  The examiner noted that an X-
ray of the area had indicated retained metallic foreign 
bodies.  The diagnoses included shrapnel fragment wound scar 
of the right arm, healed with non-disabling residuals; and 
multiple shrapnel fragment wound scars, right forearm, with 
retention of metallic foreign bodies.

The report of a VA neurological examination conducted in July 
1979 indicates the veteran's complaint of cramps in the right 
hand with use, and some weakness of grip.  He also reported 
some tingling numbness in the fourth and fifth fingers.  The 
examiner noted that the scar on the veteran's forearm was 
somewhat sensitive to touch.  There was some weakness 
suggestive of ulnar nerve lesion.  There was mild weakness of 
the abductors and adductors of the fingers in the right hand.  
There was decreased pinprick in the distribution of the ulnar 
nerve.  There was no atrophy or fasciculation in the hand 
muscles.  The impression was ulnar nerve lesion secondary to 
gunshot wound in 1968 manifested by motor and sensory signs 
of the ulnar nerve distribution.

A VA hand examination was carried out in March 2000.  The 
veteran reported that he remained symptomatic regarding the 
shrapnel fragment wound that entered the right wrist over the 
ulnar aspect.  He endorsed tenderness to touch over the local 
region and a history of difficulty with full range of motion 
due to sensations of pulling.  He indicated that the shrapnel 
fragment wound to the distal right upper arm was only locally 
symptomatic.  Physical examination revealed a long curved 
incision along the  ulnar aspect of the distal forearm and 
wrist which was very sensitive to touch.  There was muscular 
atrophy in the hypothenar musculature.  There was no muscular 
atrophy in the first dorsal interosseous muscle group.  The 
veteran had good range of motion of the digits with full 
abduction, adduction, flexion and extension.  He asserted 
difficulty with dorsiflexion and volar flexion past 45 
degrees due to local pain and sensations of pulling.  X-ray 
examination revealed shrapnel fragments over the volar, 
midline wrist, ulnar mid-shaft forearm, and anterior medial 
distal one-third of the upper arm.  The impression was 
shrapnel fragment wound right arm with local discomfort; and 
ulnar neuropathy, hypothenar branch with muscular atrophy and 
dysthesias.

An orthopedic examination was  carried out in October 2001.  
The examiner noted that he had assessed the veteran in March 
2000, and the veteran stated that since that examination he 
had experienced no change in the function.  His main 
complaints included local pain to touch over the ulnar aspect 
of the right wrist and limited motion due to sensations of 
pulling.  When asked about the remaining shrapnel fragment 
wounds in the right arm, he indicated that the other scars 
were nontender.  When asked to describe any particular 
functional deficits or limitations due to the shrapnel 
fragment wounds in the upper extremities, his only complaint 
was diminished sensation to the ulnar aspect of the right 
hand and tenderness to palpation over the wrist wound.  Range 
of motion testing revealed dorsiflexion to 70 degrees, volar 
flexion to 58 degrees, radial deviation to 20 degrees and 
ulnar deviation to 45 degrees.  Examination of the right hand 
revealed no evidence of interosseous atrophy.  There was 
tenderness to palpation along the ulnar side of the wrist 
wound and the distal forearm wound.  The veteran had 
diminished sensation through the ulnar sensory nerve 
distribution.  Range of motion of the digits was not limited.  
There was no evidence of muscle defect.  The examiner also 
noted a three centimeter scar along the upper arm in the 
distal aspect of the posterior lateral distribution, but the 
scar was nontender with no evidence of underlying muscle 
defect.  The impression was shrapnel fragment wound, right 
distal forearm with local pain; ulnar neuropathy, hypothenar 
branch, right, with mild muscular atrophy in the hypothenar 
region and dysthesias; and shrapnel fragment wounds to the 
right arm with minimal residual discomfort including the 
proximal right forearm and upper arm.  The examiner 
emphasized that there was no evidence of loss of power, 
weakness, lower threshold or fatigue, or impairment of 
coordination due to the shrapnel fragment injuries.  The 
veteran was noted to have pain to palpation over the ulnar 
aspect of the right wrist and forearm.  He indicated that the 
veteran described no additional degree of discomfort 
resulting from extended use or during flare-ups, but that the 
discomfort remained the same at all times.

The veteran was afforded an additional VA neurological 
examination in November 2001.  The examiner noted that he had 
difficulty obtaining a complete and reliable history from the 
veteran.  The veteran complained of excessive sensitivity in 
the area of the right wrist scar.  He denied weakness in the 
hand or wrist.  Physical examination revealed a scar on the 
medial aspect of the right wrist extending a few centimeters 
up to the lower part of the forearm.  The examiner noted that 
the scar was in the region of the right ulnar nerve.  The 
veteran had some decreased pinprick in the right hand in an 
ulnar nerve distribution.  The entire skin overlying the scar 
was hyperesthetic to touch.  Range of motion of the wrist 
appeared full.  There was minimal abductor digiti quinti 
muscle atrophy but no weakness in the right hand.  The 
diagnosis was traumatic injury to the right ulnar nerve at 
the level of the wrist with residuals of decreased sensation 
in the ulnar distribution of the right hand, as well as 
hyperesthetic pain when the right wrist area is touched.  The 
examiner indicated that there was no weakness or restriction 
of range of motion of the right wrist.  

On VA examination in February 2005, the veteran reported that 
he had sustained a shrapnel injury involving the right 
forearm in 1968.  The veteran complained of severe 
hyperesthesia around the ulnar border of the right wrist 
since the initial injury.  He stated that even the slightest 
touch to that area caused severe pain.  He also reported 
persistent numbness in and around the operative scar.  He 
indicated that he had limitations of the right hand secondary 
to hyperesthesia and hyperalgesia around the site of the 
injury.  However, he related that he was able to  manage all 
activities of daily living without assistance.  On motor 
system examination tone and bulk appeared normal and 
symmetric bilaterally with no significant atrophy noted in 
the right hand.  Strength testing was difficult to perform 
secondary to give way weakness in the bilateral upper 
extremities.  However, at least 4+/5 strength was estimated 
bilaterally.  There was no pronator drift suggesting equal 
strength bilaterally.  Sensory examination was significant 
for decreased light touch, pin prick, and temperature 
perception over the right ulnar nerve distribution.  
Significant hyperesthesia was noted around the surgical scar.  
A well-healed scar was noted on the ulnar border of the 
distal right forearm, extending from the wrist up to 
approximately six and one half inches.  Range of motion of 
the wrist was full.  The impression was post-traumatic right 
ulnar neuropathy at the wrist, incomplete, moderate 
disability, stable.  The examiner noted that the veteran had 
residual significant hyperesthesia around the site of the 
surgery and had impaired sensations in the distribution of 
the right ulnar nerve, suggestive of an injury at the wrist.  
He indicated that there was no associated motor weakness and 
that the injury was therefore incomplete.  He concluded that 
the overall disability appeared to be moderate.  

A VA orthopedic examination was completed in February 2006.  
The veteran reported that he had pain to touch around the 
area of the right wrist and hand.  He also complained of 
numbness of the fourth and fifth fingers.  He related that he 
had trouble gripping things due to the numbness.  He 
indicated that he had pain at the area of the scar on the 
lateral wrist and that significant lifting could product 
pain.  He provided no specific history of weakness involving 
the hand.  He reported that he was able to manage daily 
activities with no specific problems.  He did not indicate 
that repeated motion or use of the hand caused any particular 
problem or increased pain.  He named cold weather as an 
exacerbating factor.  Range of motion testing revealed elbow 
flexion from zero to 145 degrees, forearm supination from 
zero to 85 degrees, and forearm pronation from zero to 80 
degrees.  Wrist dorsiflexion was to 70 degrees, palmar 
flexion was to 80 degrees, radial deviation was to 20 
degrees, and ulnar deviation was to 45 degrees.  The veteran 
complained of tenderness in the lateral aspect of the wrist 
with ulnar deviation.  The examiner noted that there was 
tenderness to palpation of the forearm scar, and that there 
was some indication of possible muscle damage but it was 
difficult to ascertain exactly what muscles were affected.  
He suggested that it could be the abductor pollicis longus 
muscle or that it could also be a connective tissue deficit.  
The fingers of the right hand revealed full range of motion, 
and the veteran could make a fist and abduct the thumb across 
the palm and touch the distal fifth metacarpal.  Touch 
sensation along the hand revealed numbness in the ulnar 
distribution and there was some weakness in the fourth and 
fifth fingers with grasping.  The veteran had normal flexion 
and extension against force and had normal external and 
internal rotation strength of the forearm.  Repeated motion 
did not create any increase in symptoms of pain or 
paresthesia.  There was no decrease in strength of grasp, 
dorsiflexion, or palmar flexion on repeated motion.  X-rays 
were ordered; however, the veteran was noted to leave 
radiology before being called for examination.  The examiner 
indicated that the veteran suffered from increased sensation 
around the site of the scar on the lateral aspect of the 
right forearm and wrist, in an ulnar distribution.  He also 
noted that the veteran had decreased sensation to pinprick in 
the ulnar distribution of the fourth and fifth fingers and to 
the ulnar distribution along the lateral aspect of the hand 
in the metacarpal area.  He related that there was no 
indication of muscle weakness in the wrist, forearm, or hand.  
He noted that the sensation of numbness did have a tendency 
to be related to the complaint of lack of grasping.  He 
stated that he could not indicate that the veteran had an 
increased amount of disability over what had been found on 
previous examinations.  With respect to muscle injury, he 
noted that there was no functional issue involved with any 
muscle injury and there was no indication of specific atrophy 
of any  muscle groups in the forearm, wrist, or hand.  He 
also indicated that there was no strength deficit in any 
aspect of the use of the muscles in the forearm, wrist, or 
hand and that the main dysfunction seemed to be paresthesia 
in the fourth and fifth fingers which created a decrease in 
grasping and  holding abilities.  

Analysis

The record establishes that the veteran is right hand 
dominant.  Accordingly, the disabilities at issue are 
evaluated based on impairment of the major upper extremity.  
38 C.F.R. § 4.69 (2006).

Disability evaluations are determined by application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ Part 4.  Separate diagnostic codes identify the various 
disabilities.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
38 C.F.R. §§ 4.1, 4.2 (2006); see also Francisco v. Brown, 7 
Vet. App. 55 (1994).

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2006).

The veteran is currently service-connected for the residuals 
of shrapnel fragment wounds to the right arm.  Such wounds 
often result in impairment of muscle, bone and/or nerve. 
Through and through wounds and other wounds of the deeper 
structures almost invariably destroy parts of muscle groups. 
See 38 C.F.R. § 4.47 (2006).  Muscle Group damage is 
categorized as slight, moderate, moderately severe and/or 
severe and evaluated accordingly under 38 C.F.R. § 4.56.

Evaluation of residuals of gunshot wound injuries includes 
consideration of resulting impairment to the muscles, bones, 
joints and/or nerves, as well as the deeper structures and 
residual symptomatic scarring.  38 C.F.R. §§ 4.44, 4.45, 
4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 (2006).  In 
considering the residuals of such injuries, it is essential 
to trace the medical-industrial history of the disabled 
person from the original injury, considering the nature of 
the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41 (2006).

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include six muscle groups for the pelvic girdle and thigh 
(Diagnostic Codes 5313 through 5318).  38 C.F.R. § 4.55(b).  
For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
only under the provisions of 38 C.F.R. § 4.25.  38 C.F.R. § 
4.55(f).  For compensable muscle groups which are in the same 
anatomical region but do not act on the same joint, the 
evaluation of the most severely injured muscle group will be 
increased one level and used as the combined evaluation for 
the affected muscle groups.  38 C.F.R. § 4.55(e).



38 C.F.R. § 4.56 provides as follows:

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal; (b) A through-and-through injury 
with muscle damage shall be evaluated as 
no less than a moderate injury for each 
group of muscles damaged; (c) For VA 
rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of 
power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement; 
(d) Under diagnostic codes 5310 through 
5312, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows:

(1) Slight disability of muscles. (i) 
Type of injury. Simple wound of muscle 
without debridement or infection.  (ii) 
History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  
Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.

(2) Moderate disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint. 
Service department record or other 
evidence of in-service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.

(3) Moderately severe disability of 
muscles.  (i) Type of injury.  Through 
and through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii)  
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4) Severe disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

38 C.F.R. § 4.56.

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. § 
4.55(a) (2006).

	Shrapnel Fragment Wound to the Right Arm

The veteran is in receipt of a 10 percent evaluation for a 
shrapnel fragment wound to the right arm.  Specifically, the 
evaluation pertains to injury of Muscle Group (MG) VI, or the 
extensor muscles of the elbow.  The 10 percent evaluation 
contemplates moderate muscle disability, characterized by 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.

Having carefully reviewed the evidence pertaining to this 
service-connected disability, the Board has concluded that a 
higher evaluation is not for application.  In this regard, 
the Board notes that service records do not show that the 
shrapnel wound resulted in prolonged infection, sloughing of 
soft parts, or bone fracture.  Furthermore, numerous VA 
examinations conducted since separation demonstrate that 
there is no significant damage to the extensor muscles of the 
arm.  For example, repeated examination has shown no evidence 
of abnormal hardening or swelling of the muscles on 
contraction, and no visible atrophy of the muscle grouped.  
The veteran has reported that the associated scars are 
nontender, and those scars have not been found to be either 
depressed or adherent on objective examination.  There is no 
evidence that the scars or any currently present muscle 
damage causes functional impairment, and repeated VA 
examination since 2000 has shown range of motion of the elbow 
to be full.

There is also no evidence that the veteran's left arm 
disorder causes functional loss as described in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and 38 C.F.R. §§ 4.40, 4.45 
(2006).  As noted above, range of motion of the veteran's 
elbow is full, with no evidence of impairment of strength or 
endurance relative to the shrapnel fragment wound.  

Further, the associated scars are not shown to warrant an 
additional rating (not tender, not sufficiently large).  See 
38 C.F.R. § 4.118 (2002 & 2005).

The Board finds that the symptoms and objective findings 
shown in this case are indicative of no more than moderate 
muscle disability.  Accordingly, entitlement to an increased 
rating is denied.

	Right Ulnar Neuropathy

The veteran is in receipt of service connection for right 
ulnar neuropathy as  residual of a shrapnel fragment wound to 
his right forearm.  

Disability related to a neurological condition is ordinarily 
to be rated in proportion to the impairment of motor, 
sensory, or mental functions, especially complete or partial 
loss of use of one or more extremities, speech disturbances, 
impairment of vision, disturbances of gait, tremors, visceral 
manifestations, etc.  In rating peripheral nerve injuries and 
the residuals of such, attention should be given to the site 
and character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.  38 
C.F.R. § 4.120 (2006).

For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  38 C.F.R. § 4.124a.

The veteran's right ulnar neuropathy is evaluated pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8516, which contemplates 
various levels of paralysis of the ulnar nerve.  Complete 
paralysis of the ulnar nerve produces a "griffin claw" 
deformity due to flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspace and 
thenar and hypothenar eminences, loss of extension of the 
ring and little fingers, cannot spread the fingers (or 
reverse), cannot adduct the thumb, and weakened flexion of 
the wrist.  It is rated as 60 percent disabling in the major 
upper extremity.  Severe incomplete paralysis in the major 
upper extremity is rated as 40 percent disabling; moderate 
incomplete paralysis in the major upper extremity is rated as 
30 percent disabling; and mild incomplete paralysis in the 
major upper extremity is rated as 10 percent disabling.  

The evidence pertaining to the period prior to February 23, 
2005 shows that the veteran's pertinent complaint was 
diminished sensation to the ulnar aspect of the right hand 
and tenderness to palpation over the wrist wound.  The Board 
notes that the veteran is in receipt of a separate evaluation 
for the scar on the right forearm, and that such evaluation 
is not currently at issue.  Repeated VA examination during 
the period prior to February 23, 2005, showed that range of 
motion of the veteran's right wrist was full.  While there 
was muscle atrophy noted during the November 2001 VA 
examination, it was described as minimal.  Other VA 
examinations prior to February 2005 showed no evidence of 
atrophy, and VA examination throughout this period 
consistently showed no weakness in the right hand.  The 
evidence does not reflect moderate incomplete paralysis.  The 
Board has therefore concluded that an evaluation in excess of 
10 percent for the period prior to February 23, 2005 is not 
warranted.

With respect to the period beginning February 23, 2005, the 
Board concludes that an evaluation in excess of 30 percent 
for neuropathy of the right ulnar nerve is not warranted.  In 
order to warrant a 40 percent evaluation, there must be 
severe incomplete paralysis of the affected nerve.  

The Board notes that at the time of the February 2005 VA 
examination the veteran complained of severe pain and 
limitations of his right hand secondary to neuropathy.  
However, he also indicated that he was able to perform all 
activities of daily living without assistance, and that 
objective findings indicated no significant atrophy in the 
right hand and 4+/5 strength.  Range of motion of the wrist 
was full.  The examiner concluded that there was moderate 
incomplete paralysis.  On VA examination in February 2006, 
there was weakness of the fourth and fifth fingers with 
grasping.  There was no specific atrophy of any muscles of 
the forearm, wrist, or hand, and there was no strength 
deficit.  A decrease in grasping and holding abilities was 
attributed to paresthesia of the fourth and fifth fingers.  
In light of these findings, the Board concludes that his 
right ulnar neuropathy is shown to be manifested by no more 
than moderate incomplete paralysis since February 23, 2005.  
As such, the preponderance of the evidence is against an 
evaluation in excess of 30 percent since that date.

Additionally, the Board has concluded that a separate 
evaluation for muscle injury of the right forearm is not 
warranted.  As noted above, the regulations provide that a 
muscle injury rating will not be combined with a peripheral 
nerve paralysis rating for the same body part unless the 
injuries affect different functions.  There is no evidence of 
separate functional impairment due to muscle injury.  In 
fact, the evidence reflects no deficit in any aspect of the 
use of the muscles of the forearm, wrist, or hand, and that 
the main dysfunction relates to paresthesia due to ulnar 
neuropathy.  Accordingly, a separate evaluation for muscle 
injury of the forearm as a residual of the shrapnel fragment 
wound in service is not for application.




ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound of the right (major) arm 
with retained foreign bodies is denied.

For the period prior to February 23, 2005, an evaluation in 
excess of 10 percent for neuropathy of the right ulnar nerve 
is denied.

For the period beginning February 23, 2005, an evaluation in 
excess of 30 percent for neuropathy of the right ulnar nerve 
is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


